Citation Nr: 0425155	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  97-33 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
residuals of a dislocation and fracture of the right shoulder 
with capsulitis.

2.  Entitlement to service connection for brain thrombosis, 
also claimed as residuals of cerebrovascular accidents (CVAs) 
and transient ischemic attacks (TIAs), to include as due to 
exposure to herbicides.

3.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

4.  Entitlement to service connection for neck disability.

5.  Entitlement to service connection for back disability.

6.  Entitlement to service connection for right knee 
disability.

7.  Entitlement to service connection for left knee 
disability.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from June 1966 to January 
1970.  Service in Vietnam is indicated by the evidence of 
record, and the veteran was twice awarded the Distinguished 
Flying Cross and Air Medal with "V" device, and once 
awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 1996 and October 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, N.Y.  Jurisdiction over the case was 
transferred to the RO in Columbia, South Carolina, in January 
2003.  The veteran testified at the Columbia RO before the 
undersigned, seated in Washington, DC, at a videoconference 
hearing held in January 2004.

The Board notes that a July 1996 rating decision denied 
entitlement to an increased rating for right shoulder 
disability.  The veteran disagreed with this decision in 
November 1996.  In October 1997 the RO issued a rating 
decision which reduced the evaluation assigned the right 
shoulder condition from 20 percent to 10 percent disabling.  
The RO thereafter issued a statement of the case in October 
1997 which addressed both the increased rating and the 
reduction issues.  In his VA Form 9 of November 1997, the 
veteran presented argument only with respect to the propriety 
of the reduction of the 20 percent evaluation.  His 
representative thereafter consistently presented argument 
only with respect to the reduction issue.  Consequently, the 
only issue currently before the Board with respect to the 
right shoulder disability is that of the propriety of the 
reduction in the rating for that disorder.  

However, given that the veteran, at his January 2004 hearing, 
presented testimony to the effect that he now is able to lift 
his right arm only to shoulder height before experiencing 
pain, the issue of entitlement to an increased rating for 
right shoulder disability is referred to the RO for 
appropriate action.

The Board also notes that while the veteran was issued a 
statement of the case in October 1997 addressing the issues 
of entitlement to service connection for skin disability and 
entitlement to an increased rating for right elbow 
disability, neither issue was referenced in his VA Form 9 of 
November 1997, and he has not otherwise presented further 
argument concerning those two issues.  The Board therefore 
concludes that he does not seek appellate review of the 
issues of entitlement to service connection for skin 
disability and entitlement to an increased rating for right 
elbow disability.

The issues of entitlement to restoration of a 20 percent 
evaluation for residuals of a dislocation and fracture of the 
right shoulder with capsulitis, and entitlement to service 
connection for brain thrombosis, are addressed in the 
decision below.  The remaining issues on appeal are addressed 
in the REMAND portion of the action and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Evidence establishing improvement in the veteran's right 
shoulder disability was of record at the time of the rating 
decision reducing the 20 percent evaluation for the 
disability.

2.  There has been no demonstration of brain thrombosis, to 
include CVAs or TIAs, in service, nor has there been 
demonstration of a causal relationship between any current 
brain thrombosis, CVAs or TIAs and any incident of service, 
and service connection for brain thrombosis, CVAs or TIAs may 
not be presumed. 


CONCLUSIONS OF LAW

1.  The criteria for reduction of the veteran's 20 percent 
rating for residuals of a dislocation and fracture of the 
right shoulder with capsulitis were met at the time of the 
decision reducing that rating.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Codes 5019, 5201 
(2003).

2.  Brain thrombosis, also claimed as residuals of CVAs or 
TIAs, to include as due to exposure to herbicides, was not 
incurred in or aggravated by service and may not be presumed, 
on any basis, to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that, inasmuch as 38 U.S.C.A. § 5103(a) 
requires VA to notify the veteran of any information or 
evidence necessary to substantiate a claim upon receipt of a 
complete or substantially complete application, that 
provision is not applicable to the veteran's rating reduction 
claim.  The same is true with respect to the requirement in 
38 U.S.C.A. § 5103(a) that VA advise the veteran of what 
evidence he is responsible for obtaining and what evidence VA 
will obtain on his behalf.  Moreover, while the procedures 
contained in 38 C.F.R. § 3.105(e) are applicable to rating 
reduction claims where the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, in the instant case, the lower 
evaluation did not result in a reduction or discontinuance of 
compensation payments; the procedures contained in 38 C.F.R. 
§ 3.105(e) are therefore not for application in the instant 
case.  See VAOPGCPREC 71-91.

With respect to the claim for service connection for brain 
thrombosis, the record reflects that the veteran was provided 
with notice of the July 1996 rating decision from which that 
appeal originates.  He was provided with a statement of the 
case in October 1997 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

The Board notes that it was only after the July 1996 rating 
decision in this case was promulgated did the Agency of 
Original Jurisdiction (AOJ), in October 2002, provide 
adequate notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim.

While the notice provided to the veteran in October 2002 was 
not given prior to the first AOJ adjudication of the claim in 
July 1996, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
His claim was thereafter re-adjudicated in an April 2003 
supplemental statement of the case.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices, and the record reflects that the veteran has in fact 
responded.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and of the 
respective responsibilities of he and VA in obtaining 
evidence in support of the claims.  Based on the above, the 
Board concludes that the defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the October 
2002 VA letter and the October 1997 statement of the case on 
file informed the veteran of the information and evidence 
needed to substantiate his claim.  Moreover, and as noted 
above, the October 2002 correspondence notified the veteran 
as to which evidence would be obtained by him and which 
evidence would be retrieved by VA, and also suggested that he 
submit any evidence in his possession.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  In this 
regard the Board notes that the record contains the following 
pertinent records:  service medical records; the reports of 
VA examinations dated in July and August 1985, September 
1995, January 1997, April 2000 and February 2003; VA 
treatment records for May 1995 to March 2002; and the 
transcript of the veteran's January 2004 hearing.  The Board 
notes that the veteran has reported to his treating and 
examining physicians that he was treated for his first CVA in 
1987 or 1989, and for a subsequent CVA in 1993, as well for 
multiple TIAs afterwards.  The veteran has been given 
numerous opportunities to identify the physicians or 
facilities which have treated him for his brain thrombosis, 
CVAs and TIAs, but the veteran has never identified those 
sources of records, even after he received the October 2002 
correspondence from VA, and there is otherwise insufficient 
information on file identifying the referenced sources.  The 
Board also notes that while the veteran has alleged treatment 
at various VA medical centers since 1995, the only VA 
treatment records on file cover May 1995 and the period from 
October 2000 to March 2002.  The Board points out, however, 
that the veteran has never contended that he received 
treatment by VA for his brain thrombosis, CVAs or TIAs, and 
moreover has not suggested that any VA medical records not 
already on file contain evidence linking his claimed disorder 
to his period of service or to any exposure to herbicides 
experienced therein.  In the absence of any suggestion that 
any outstanding VA records are relevant to the veteran's 
claims, and as the veteran has elected not to identify any 
other outstanding records which might be pertinent to his 
appeal, the Board finds that VA's duty to assist the veteran 
in obtaining records in connection with the instant appeal 
has been fulfilled.  See Wood v. Derwinski, 1 Vet. App. 190 
(1990).

The Board also notes that the veteran was afforded a VA 
examination in February 2003 addressing the etiology of his 
claimed brain disorder.  Although the February 2003 examiner 
did not provide an opinion with respect to whether exposure 
to herbicides in particular caused the disorder at issue, the 
Board points out that the veteran's claimed brain thrombosis, 
CVAs and TIAs are not subject to presumptive service 
connection under 38 U.S.C.A. § 1116 or 38 C.F.R. § 3.309(e).  
While a veteran is not precluded from nevertheless proving 
that a disability resulted from exposure to herbicides in 
service under the provisions of 38 U.S.C.A. § 1110 (West 
2002) and 38 C.F.R. § 3.303(d) (2003), see Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994), the Secretary of VA, based on 
a February 1999 report by the National Academy of Sciences 
(NAS), determined that the comprehensive review and 
evaluation of the available literature which NAS conducted in 
conjunction with the report had permitted VA to identify all 
conditions for which the current body of knowledge supported 
a finding of an association with herbicide exposure.  The 
Secretary therefore determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See 64 Fed. 
Reg. 59,232-59,243 (Nov. 2, 1999).  

In light of the above, the Board concludes that further 
development, to include scheduling a medical examination or 
obtaining a medical opinion addressing whether any herbicide 
caused the veteran's claimed brain disorder is not necessary 
to decide the claim, and is therefore not warranted.  See 
38 C.F.R. § 3.159(c)(4).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  Right shoulder disability

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right shoulder disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

Service medical records show that the veteran sustained a 
closed fracture and dislocation of his right shoulder in May 
1968 as the result of a helicopter crash.  A reduction was 
performed the same day, but no artery or nerve involvement 
was identified.  When examined shortly after treatment for 
the injury, the veteran complained of decreased sensation in 
the right arm, and exhibited a loss of 15 degrees of 
abduction from the neutral position.

On file are the reports of July and August 1985 VA 
examinations of the veteran, which record his complaint of 
intermittent right shoulder pain.  He denied experiencing any 
further dislocations of his right shoulder, and was noted to 
be left-hand dominant.  On physical examination the veteran 
was able to abduct and forward flex his right shoulder to 160 
degrees, and to internally and externally rotate the shoulder 
to 90 degrees.  No atrophy was evident, and his grip strength 
was described as good.  X-ray studies demonstrated the 
presence of a small cyst on the greater tuberosity of the 
humerus, and the veteran was diagnosed with mild right 
shoulder capsulitis.

A November 1985 rating decision granted service connection 
for history of right shoulder dislocation and fracture with 
capsulitis.  The disability was evaluated as non-compensably 
disabling.

In a May 1995 statement the veteran contended that he 
experienced right shoulder pain and limitation of motion.  He 
was thereafter afforded a VA examination in September 1995, 
at which time he reported that he was left-hand dominant and 
wrote with his left hand, although he also claimed to be 
ambidextrous.  He reported experiencing constant right 
shoulder pain, limitation of motion, and morning stiffness, 
as well as instability and increased pain with throwing 
motions.  He denied any history of recurrent dislocations.  
Physical examination disclosed the absence of any swelling, 
gross deformity or instability.  An apprehension sign was not 
present, but there were positive signs of impingement, and 
crepitus was evident.  Some degree of weakness was apparently 
present.  Range of right shoulder motion testing revealed 
flexion to 85 degrees, extension to 20 degrees, internal 
rotation to 60 degrees, external rotation to 85 degrees, 
abduction to 80 degrees, and adduction to 30 degrees.  X-ray 
studies of the right shoulder showed findings consistent with 
impingement with a high-riding humeral head, and the veteran 
was diagnosed with impingement syndrome of the right shoulder 
with the possibility of a rotator cuff tear.

In a July 1996 rating decision, VA increased the evaluation 
assigned the right shoulder disability to 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, effective May 30, 
1995.  The evaluation was assigned based on the September 
1995 VA examination showing pain, limitation of motion, 
crepitus, and complaints of instability.  The RO also granted 
service connection for PTSD, assigning a 50 percent 
evaluation therefor; the combined rating for the veteran's 
service-connected disabilities was 60 percent, effective May 
30, 1995.

In a November 1996 statement, the veteran contended that he 
continued to experience right shoulder pain and limitation of 
motion.  He was thereafter examined on January 29, 1997, at 
which time he complained of right shoulder pain.  Physical 
examination disclosed the presence of tenderness to palpation 
of the right shoulder, but the shoulder exhibited full range 
of motion in all planes.  Impingement signs were negative, 
and no shoulder swelling, warmth or color changes were 
present.

In an October 1997 rating decision, VA reduced the evaluation 
assigned the right shoulder disorder from 20 percent to 10 
percent disabling, effective January 29, 1997 (the date of 
the January 1997 VA examination).  The RO explained that the 
findings on VA examination in January 1997 did not 
demonstrate right shoulder symptomatology consistent with a 
20 percent evaluation, and that a 10 percent evaluation was 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5019 
(bursitis).  The RO noted that the veteran's right shoulder 
was painful on examination, but that full range of motion was 
present with negative impingement signs, and without any 
swelling, warmth or color changes.  The combined rating for 
the veteran's disabilities remained 60 percent, effective May 
30, 1995.

The veteran was notified of the October 1997 rating decision 
later in October 1997.  An October 1997 statement of the case 
further addressed the reduction in the evaluation assigned 
the right shoulder disability.

In a November 1997 statement, veteran explained that the 
rating should not have been reduced because he still 
experienced continual pain and limited use of the right 
shoulder, particularly when his activities involved raising 
his arms above shoulder height.  He also argued that his 
right shoulder condition interfered with his attempts to play 
sports.

In a December 1999 statement the veteran's representative 
argued that the January 1997 examination report was 
inadequate in that it did not adequately address functional 
loss due to pain.

The record reflects that the veteran was afforded additional 
VA examinations in April 2000 and February 2003 which 
documented that he was able to abduct his right shoulder to 
between 105 and 150 degrees, forward flex the shoulder to 
between 140 and 150 degrees, extend the shoulder to 15 
degrees, adduct the shoulder to 35 degrees, and to fully 
rotate the shoulder in the internal and external excursions 
of motion.  Tenderness to palpation was evident, but no 
swelling, warmth, color changes or positive impingement signs 
were present, and X-ray studies of the shoulder were 
unremarkable.

At his January 2004 hearing, the veteran testified as to his 
current right shoulder limitations.  He indicated that he was 
ambidextrous, but primarily used his left hand.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

Under the Rating Schedule, a 20 percent evaluation is 
assigned if there is limitation of motion in the minor arm at 
shoulder level or midway between side and shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 20 percent 
evaluation is also warranted for nonunion of the clavicle or 
scapula with loose movement, or dislocation of the clavicle 
or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2003).

Bursitis will be rated on limitation of motion of affected 
part as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  When, however, the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 and Note (1) (2003). 

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2003).

The Board initially notes that the due process requirements 
of 38 C.F.R. § 3.105(e) are not applicable to the reduction 
in the disability rating for the right shoulder disorder.  In 
this regard the Board points out that while the evaluation 
for the right shoulder disability was reduced from 20 percent 
to 10 percent disabling, the combined disability rating for 
the service-connected right shoulder and PTSD conditions (the 
veteran's only two compensable service-connected disorders) 
remained 60 percent.  See 38 C.F.R. § 4.25 (2003).  With 
respect to whether the evidential requirements for reducing 
the evaluation have been met, the Board notes that the 
provisions of 38 C.F.R. § 3.344(a), regarding stabilization 
of disability ratings, are not for application, since the 
veteran's 20 percent evaluation had not been in effect for a 
period of five years or more.  The 20 percent evaluation was 
in effect from May 30, 1995, until the reduction effective 
January 29, 1997.  See 38 C.F.R. § 3.344(c); Brown v. Brown, 
5 Vet. App. 413, 418 (1993). 

The Board finds that the evidence of record at the time of 
the October 1997 rating decision warranted reduction of the 
evaluation assigned the veteran's disability to 10 percent 
disabling.  The Board first points out that while the veteran 
claims he is ambidextrous, he admits that he primarily uses 
his left hand, the 1985 VA examinations noted that he was 
left-handed, and the September 1995 examiner recorded that 
the veteran used his left hand for writing; the evidence 
consequently shows that he is left-hand dominant and not 
truly ambidextrous.  With respect to the reduction in the 
disability evaluation, the 20 percent evaluation was assigned 
based on the presence of pain and limitation of motion, as 
well as a positive impingement sign.  The limitation in range 
of motion was significant in almost every excursion of 
motion, with abduction limited to 80 degrees, adduction 
limited to 30 degrees, forward flexion limited to 85 degrees, 
extension limited to 20 degrees, internal rotation limited to 
60 degrees, and external rotation limited to 85 degrees.  
Compare 38 C.F.R. § 4.71, Plate I (1997).  However, the 
medical evidence on file after 1995, namely the January 1997 
examination report, showed that the veteran exhibited full 
range of right shoulder motion in every excursion, without 
any further evidence of impingement.  Moreover, no further 
evidence of weakness or crepitus was identified, and no 
swelling, warmth or color changes were evident.  Although the 
veteran demonstrated tenderness to palpation of the shoulder 
at the January 1997 VA examination, he has indicated (in 
statements on file) only that he continued to experience 
right shoulder pain, not that there was an increase in the 
pain.  At most, the tenderness in January 1997 represented a 
level of pain or discomfort that was no more or less severe 
than in September 1995, while virtually every other aspect of 
his right shoulder condition showed improvement.  

The Board acknowledges the contention of the veteran's 
representative that the January 1997 VA examination was 
inadequate because any functional loss due to pain was not 
addressed.  See generally DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board again points out, however, that the 
veteran does not contend that any right shoulder pain 
increased in severity from 1995 to 1997, and the January 1997 
examination was negative for any reference to weakness.  
Consequently, there is no basis in the record to conclude 
that there was any increase in functional loss present in the 
right shoulder on the basis of any pain, weakness, or any 
other factor contemplated by Deluca.  In essence, the 
evidence shows that the veteran experienced at most the same 
level of functional impairment in January 1997 as was present 
in 1995, while at the same time demonstrating significant 
improvement in the other aspects of his shoulder condition, 
most notably in range of motion and the resolution of any 
signs of impingement.  In any event, and in light of the 
unimpaired range of right shoulder motion demonstrated on VA 
examination in January 1997, it is the Board's opinion that 
any functional loss due to tenderness would not even remotely 
be characterizable as equivalent to limitation of arm at 
shoulder level.

The Board notes that the veteran was examined by VA in April 
2000 and February 2003, at which time he showed some 
limitation of right shoulder motion, although not nearly as 
severe as that demonstrated in September 1995.  The Board 
points out, however, that the results of these examinations 
can not serve as a basis for the October 1997 rating decision 
reducing the evaluation, and at most document his level of 
right shoulder impairment years after 1997.

In sum, the medical evidence on file at the time of the 
October 1997 rating decision demonstrated that the veteran 
had regained full motion in his right shoulder, as compared 
to the restricted level of motion present in September 1995, 
and that right shoulder impingement symptoms were no longer 
present by January 29, 1997.  The evidence at the time of the 
October 1997 rating decision clearly showed that the 
veteran's right shoulder impairment had improved by January 
29, 1997, and that the criteria for a 20 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, were not met. 

Despite the veteran's unsubstantiated allegations as to a 
lack of improvement regarding the disability in question, and 
in particular his contention that he was limited in using his 
arms above shoulder height, improvement in the veteran's 
right shoulder disability is amply demonstrated subsequent to 
September 1995.  In light of the January 29, 1997 VA 
examination showing the presence of unimpaired right shoulder 
motion and the absence of any impingement symptoms, the Board 
concludes that restoration of the 20 percent rating for right 
shoulder disability is not warranted. 


II.  Brain thrombosis, also claimed as residuals of CVAs and 
TIAs

Factual background

The veteran contends that the cerebrovascular insults and 
sequelae he experienced years after service originated from a 
helicopter crash in May 1968, or from his exposure to 
herbicides while in Vietnam.

Service medical records are negative for any complaints, 
finding or diagnosis of brain thrombosis, CVAs or TIAs.  The 
records show that the veteran was involved in a motor vehicle 
accident in December 1966, in an aircraft accident in May 
1967, and in a helicopter crash in May 1968.  The records 
show that he served in Vietnam.

VA treatment records on file for May 1995 to March 2002 note 
historically that the veteran was status post CVAs and TIAs, 
and that he continued to experience residual memory deficits.

On VA examinations in September 1995, October 1995, and 
January 1997, the veteran reported a history of CVAs in 1987 
and 1989, with the subsequent development of cognitive 
impairment.  The January 1997 examiner diagnosed the veteran 
as status post CVA.

On VA examination in April 2000, the examiner noted that the 
veteran had a history of cerebrovascular disease and multiple 
TIAs or CVAs.

The veteran was afforded a VA psychiatric examination in 
February 2003, at which time he reported first experiencing a 
CVA in 1989, followed by a number of TIAs.  He reported 
experiencing a second CVA in 1993.  The examiner diagnosed 
CVA and TIAs with neurological sequelae.

At a second examination in February 2003, the examiner noted 
the veteran's history of multiple CVAs and TIAs since 1987, 
but concluded that the referenced CVAs and TIAs were not 
associated with the May 1968 helicopter crash in service.  
The examiner also concluded that there was otherwise no 
evidence in the service medical records suggesting the 
presence of any CVAs or TIAs, or of any other condition that 
might be a precursor of those disorders. 

At his January 2004 hearing, neither the veteran nor his 
spouse presented testimony concerning the disability at 
issue, other than the veteran noting that he stopped working 
on account of a mental defect.


Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
incurrence of brain thrombosis or brain hemorrhage during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish  that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2003) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2003) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2003).
 
The veteran has not been diagnosed with, nor does he claim to 
have, a brain disorder that is subject to presumptive service 
connection on an herbicide basis.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e) (2003).  Entitlement to service 
connection for brain thrombosis, to include any CVAs and TIAs 
or residuals thereof, on a presumptive basis is therefore 
denied.  

The veteran is not precluded, however, from proving that his 
claimed disorder resulted from exposure to herbicides in 
service under the provisions of 38 U.S.C.A. § 1110 (West 
2002) and 38 C.F.R. § 3.303(d) (2003).  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  He also contends that his 
brain disorder is etiologically related to the May 1968 
helicopter crash he experienced.

Service medical records are negative for any complaints, 
finding or diagnosis of brain thrombosis, CVAs or TIAs.  The 
Board acknowledges the assertion of the veteran's 
representative that the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are applicable to the instant claim.  The Board 
points out, however, that while the veteran's participation 
in combat is amply shown by the record, the veteran has never 
contended that he was treated for, or showed any symptoms of, 
brain thrombosis, CVAs or TIAs in service, and in fact has 
consistently reported that he first experienced CVAs and TIAs 
many years after service.  The Board accordingly concludes 
that the provisions of 38 U.S.C.A. § 1154(b) are not for 
application.

Following the veteran's discharge, there is no post-service 
evidence of brain thrombosis or of any CVAs or TIAs until May 
1995, and no medical evidence of any such conditions until 
January 1997.  The veteran admits that he first experienced a 
CVA no earlier than 1987, and none of the medical evidence on 
file suggests any relationship between his history of CVAs 
and TIAs and his period of service.  The veteran was afforded 
a VA examination in February 2003 which specifically 
addressed whether there was any relationship between his 
current disability and his period of service.  The examiner 
concluded that there was no such relationship to the May 1968 
helicopter crash, and that there otherwise was no evidence 
suggesting the presence of CVAs or TIAs, or any precursor 
condition, in service.

In short, the only evidence supportive of the veteran's claim 
consists of the statements and testimony of the veteran 
himself.  The Board points out, however, that there is no 
indication that he is qualified through education, training 
or experience to offer medical opinions.  As a layperson, 
therefore, his statements as to medical causation do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2003).  Moreover, as noted before, the Secretary of VA has 
determined, based on an NAS report issued in February 1999, 
that there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 64 Fed. Reg. 59,232-59,243 
(1999).  In other words, there is no competent medical 
evidence linking any current brain thrombosis, CVAs or TIAs, 
to herbicide exposure in service.  Accordingly, the Board 
finds that the opinions of the veteran concerning the 
etiology of his brain disorder lack probative value, 
particularly in light of the February 2003 opinion by a 
physician, and that the preponderance of the evidence 
consequently is against the claim.  

In sum, the veteran is not entitled to presumptive service 
connection for brain thrombosis, also claimed as residuals of 
CVAs or TIAs, under 38 U.S.C.A. § 1116, or under 38 C.F.R. § 
3.309(e), and the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for the disability including on the basis of 
exposure to herbicides in service.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  His claim 
is accordingly denied.   


ORDER

Restoration of a 20 percent rating for residuals of a 
dislocation and fracture of the right shoulder with 
capsulitis is denied.

Entitlement to service connection for brain thrombosis, also 
claimed as residuals of CVAs or TIAs, is denied.


REMAND

With respect to the claim for an initial evaluation in excess 
of 50 percent for PTSD, the veteran contends that the 
disorder is productive of anxiety, depression, symptoms of 
obsession, flashbacks, sleep disturbances, and an exaggerated 
startle reflex, and that the disorder renders him unable to 
work.

When examined by VA in September 1995 the veteran indicated 
that he retired from his last job as a real estate appraiser, 
and reported experiencing a number of psychiatric symptoms 
that led the examiner to diagnose him with PTSD, described as 
moderate in nature.  On VA examination in February 1997, the 
veteran reported experiencing cognitive problems following 
his CVAs, and indicated that he had accepted a disability 
retirement from his last job on account of symptoms of 
irritability, anger outbursts and PTSD symptoms; he indicated 
that he continued to perform limited volunteer work.  The 
examiner diagnosed PTSD, and alcohol dependence in remission, 
and assigned the veteran a Global Assessment of Functioning 
(GAF) score of 55.

VA treatment records on file for October 2000 to March 2002 
show that the veteran reported performing volunteer work and 
being involved in community activities, and indicate that he 
actively participated in counseling sessions and was able to 
socialize well in his group.  The records show that he 
exhibited residual memory deficits resulting from a past CVA, 
and that he denied any suicidal or homicidal ideation.  His 
assigned GAF scores ranged from 47 to 51.  

At a February 2003 VA examination, the veteran reported that 
his CVAs and TIAs had worsened his PTSD symptoms and led to 
his permanent retirement, although he explained that he had 
experienced problems with memory and anger outbursts prior to 
his CVAs.  The veteran denied suicidal ideation.  The 
examiner diagnosed the veteran with severe PTSD, and with 
alcohol abuse in remission.  The examiner indicated that the 
neurologic sequelae from the CVAs and TIAs included reduced 
memory function and decreased impulse control, and he 
assigned the veteran a GAF score of 45.  The examiner 
concluded that the veteran would not be able to return to 
work given his "diagnosis and symptom profile".

As discussed in the preceding section, service connection is 
not warranted for the residuals of the veteran's CVAs and 
TIAs.  The VA examination reports on file as well as clinical 
treatment records show that the veteran's psychiatric 
impairment is clearly affected to some extent by the 
residuals of his CVAs and TIAs.  Unfortunately, none of the 
VA examiners attempted to distinguish the impairment from the 
service-connected PTSD from that caused by any non-service-
connected disorder, including the residuals of the CVAs and 
TIAs.  See Mittleider v. West, 11 Vet. App 181 (1998).  The 
Board also notes that at his hearing before the undersigned, 
the veteran reported symptoms of suicidal and homicidal 
ideation.  Under the circumstances, the Board is of the 
opinion that further VA psychiatric examination of the 
veteran is warranted.

The Board also notes that the veteran, at his September 1995 
VA examination, reported receiving treatment at the mental 
health clinic located at the Northpoint, New York VA Medical 
Center (VAMC); mental health clinic records from that 
facility for the period prior to October 2000 are not on 
file.  He also reported receiving treatment at the Vet Center 
located in Babylon, New York; records from that facility are 
also not on file.  He has additionally indicated psychiatric 
treatment by a Michael Slome, M.D., in 1994, and at his 
January 2004 hearing indicated that he was also receiving 
treatment for his PTSD from the Beaufort Naval Hospital; 
records from those sources are not on file and should be 
obtained.

Turning to the claims for service connection for low back, 
neck and bilateral knee disabilities, the veteran contends 
that the disorders originated from a helicopter crash in 
service.

Service medical records are negative for any complaints, 
finding or diagnosis of low back, right knee, left knee or 
neck disabilities.  The records show that the veteran was 
involved in a motor vehicle accident in December 1966, in an 
aircraft accident in May 1967, and in a helicopter crash in 
May 1968.

When the veteran was examined by VA in September 1995, the 
examiner noted that June 1995 X-ray studies of the cervical 
spine were unremarkable.  At a January 1997 VA examination, 
the examiner noted that the veteran had undergone computed 
tomography studies of his cervical spine in December 1995, 
and X-ray studies of the lumbar spine in June 1995.  An April 
2000 examiner indicated that X-ray studies of the veteran's 
knees taken in March 1998 were reviewed.  Despite the clear 
reference to VA treatment of neck, low back and bilateral 
knee complaints from 1995 to 1998, the only VA treatment 
records sought and obtained by the RO consist of a May 1995 
entry, and records covering the period from October 2000 to 
March 2002.  The Board will consequently remand the issues of 
entitlement to service connection for neck, low back and 
bilateral knee disabilities to obtain the outstanding VA 
treatment records.  See generally, Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The Board also notes that at his September 1995 VA 
examination, the veteran reported receiving treatment for his 
knee problems in 1994 by a Dr. Erlander; records from the 
referenced physician are not on file.

Turning to the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
bilateral hearing loss, in a November 1997 statement the 
veteran alleged that he underwent audiological testing at a 
VA medical center in October 1997.  At his January 2004 
hearing before the undersigned the veteran testified that he 
underwent audiological testing in 1998 at the Northpoint 
VAMC, at which time his treating physicians purportedly 
identified the presence of hearing loss and related that 
hearing loss to the veteran's period of service.  As 
discussed above, no records from the Northpoint VAMC are on 
file for the period prior to October 2000.  Given that the 
reports of the 1997 and 1998 evaluations are clearly relevant 
to whether the veteran's claim for service connection for 
hearing loss should be reopened, a remand of the claim is 
required.

The Board lastly notes that the October 1997 statement of the 
case did not provide the veteran with the text of 38 C.F.R. 
§ 3156(a), pertaining to new and material evidence, and that 
the April 2003 supplemental statement of the case provided 
the veteran with the text of the version applicable only to 
those claims filed on and after August 29, 2001.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include Drs. Erlander 
and Michael Slome, who may possess 
additional records pertinent to the 
claims remaining on appeal.  With 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran, to include from Drs. 
Erlander and Michael Slome, which 
have not been secured previously.  
In any event, treatment records from 
the Vet Center located in Babylon, 
New York, and from the VAMCs located 
in Northpoint, New York, Savannah, 
Georgia, and Charleston, South 
Carolina, for the period from 
January 1994 to the present should 
be obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  With any necessary authorization 
from the veteran, the RO should also 
contact the U.S. Naval Hospital in 
Beaufort, South Carolina, and obtain 
any medical records for the veteran 
from that facility for January 2002 
to the present.

4.  Thereafter, the RO should 
arrange for a VA orthopedic 
examination of the veteran by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of any low back disability; 
the nature, extent and etiology of 
any right or left knee disability; 
and the nature, extent and etiology 
of any neck disability.  All 
indicated tests should be conducted, 
and the examiner is to set forth all 
findings in detail.  With respect to 
any low back disability present, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the low back 
disability is etiologically related 
to service or was manifest within 
one year thereof.  With respect to 
any right and/or left knee 
disability present, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that the knee disability is 
etiologically related to service or 
was manifest within one year 
thereof.  With respect to any neck 
disability present, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that the neck disability is 
etiologically related to service or 
was manifest within one year 
thereof.  

The complete rationale for all 
opinions expressed should also be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to the 
examiner for proper review of the 
medical history.  The examination 
report is to reflect whether a 
review of the claims file was made.  
The examination report must be 
typed.

5.  The RO should also arrange for a 
VA psychiatric examination of the 
veteran by a physician with 
appropriate expertise to determine 
the extent of his service-connected 
PTSD.  The examiner should indicate 
with respect to each of the 
psychiatric symptoms identified 
under the schedular criteria for 
rating mental disorders whether such 
symptom is a symptom of the 
veteran's service-connected PTSD.  
To the extent possible, the examiner 
should distinguish the 
manifestations of the veteran's PTSD 
from those of any other psychiatric 
disorders found to be present, to 
include any residuals of brain 
thrombosis, cerebrovascular 
accidents or transient ischemic 
attacks.  The examiner should also 
provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the 
veteran's service-connected PTSD, to 
include whether it renders the 
veteran unemployable, and a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned.  All 
indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to the 
examiner for proper review of the 
medical history.  The examination 
report is to reflect whether a 
review of the claims file was made.  
The examination report must be 
typed.

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers is 
required to comply with the notice 
and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should 
re-adjudicate the issues remaining 
on appeal.  The RO should also 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



